MEMORANDUM **
Nabil Maisari, a native and citizen of Yemen, petitions for review of the Board of Immigration Appeals’ (“B1A”) order denying his motion to reopen as untimely. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005), we deny the petition for review.
The BIA did not abuse its discretion in denying Maisari’s motion to reopen as untimely where he filed the motion nineteen months after a final decision was issued in his removal proceedings and did not meet any of the regulatory exceptions. See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(e)(2) (motion to reopen must be filed no later than 90 days after the final administrative decision date).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.